UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Re:For the period ended May 25, 2009 COMMISSION FILE NUMBER: 000-22216 Suite 1710 - 650 West Georgia Street Vancouver, British Columbia Canada V6B 4N9 Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes¨ Noþ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No þ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 13g3-2(b) under the Securities Exchange Act of 1934. Yes ¨ No þ If ‘Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 1 Financial Statements (Unaudited) (A Development Stage Company) March 31, Index Balance Sheets Statements of Operations, Comprehensive Income and Deficit Statements of Cash Flows Statements of Shareholders’ Equity Notes to Financial Statements The Company’s auditors have not reviewed these financial statements for the period ended March 31, 2009. 2 CANADIAN ZINC CORPORATION (a development stage company) Balance Sheets (Prepared in accordance with Canadian generally accepted accounting principles) (Unaudited) (in thousands of Canadian dollars) March 31, December 31, 2009 2008 (unaudited) (audited) ASSETS Current Cash and cash equivalents (Note 5) $ 9,018 $ 9,225 Short-term investments (Note 6) 11,137 11,723 Marketable securities (Note 7) 2,355 2,024 Other receivables and prepaid expenses 73 96 Total Current Assets 22,583 23,068 Other long-term assets (Note 8) 525 525 Restricted cash (Note 9) 214 214 Resource interests (Note 10) 5,053 5,053 Plant and equipment (Note 12) 612 661 Total Assets $ 28,987 $ 29,521 LIABILITIES Current Accounts payable $ 94 $ 314 Accrued liabilities 95 197 Total Current Liabilities 189 511 Asset retirement obligation (Note 13) 1,181 1,162 Total Liabilities 1,370 1,673 Commitments (Notes 10 and 19) SHAREHOLDERS' EQUITY Share capital (Note 14) 65,600 65,621 Contributed surplus (Note 15) 8,441 8,354 Accumulated other comprehensive income - - Deficit (46,424 ) (46,127 ) Total Shareholders’ Equity 27,617 27,848 Total Liabilities and Shareholders’ Equity $ 28,987 $ 29,521 Subsequent events (Note 20) Approved by the Board of Directors: “John F. Kearney” “Brian A. Atkins, CA” Director Director See accompanying notes to the financial statements. 3 CANADIAN ZINC CORPORATION (a development stage company) Statements of Operations, Comprehensive Income and Deficit (Prepared in accordance with Canadian generally accepted accounting principles) (Unaudited) (in thousands of Canadian dollars except share and per share amounts) Three Months ended March 31, 2009 2008 Restated (a) Income Investment Income $ 130 $ 296 Mineral exploration and development costs (Note 11) 323 129 Expenses Depreciation 5 5 Listing and regulatory fees 15 19 Management and directors fees 146 147 Office and general 88 77 Professional fees 24 22 Project evaluation 36 1 Shareholder and investor communications 48 67 Stock based compensation 73 168 435 506 Other income (expenses) Unrealized gain (loss) on securities (Note 7) 331 (13 ) Net loss for the period (297 ) (352 ) Other comprehensive income/(loss) - - Comprehensive loss $ (297 ) $ (352 ) Deficit, beginning of period $ (46,127 ) $ (41,899 ) Net loss (297 ) (352 ) Deficit, end of period $ (46,424 ) $ (42,251 ) Loss per share - basic and diluted $ (0.00 ) $ (0.00 ) Weighted average number of commonshares outstanding – basic and diluted 118,961,630 120,612,586 (a) See Note 3. See accompanying notes to the financial statements. 4 CANADIAN ZINC CORPORATION (a development stage company) Statements of Cash Flows (Prepared in accordance with Canadian generally accepted accounting principles) (Unaudited) (in thousands of Canadian dollars) Three Months Ended March 31, 2009 2008 Restated (a) Operating Activities Net loss for the period $ (297 ) $ (352 ) Reclamation expenditures (93 ) Adjustment for items not involving cash: - Accretion and depreciation 68 67 - Unrealized (gain) loss on securities (Note 7) (331 ) 13 - Stock based compensation 73 168 Change in non-cash working capital items: - other receivables and prepaid expenses 23 (845 ) - accounts payable and accrued liabilities (229 ) (827 ) (786 ) (1,776 ) Financing Activities Capital stock issued - 340 Capital stock repurchased (Note 14) (7 ) - (7 ) 340 Investing Activities Plant and equipment - (351 ) Short-term investments 586 7,192 586 6,841 (Decrease) increase in cash and cash equivalents (207 ) 5,405 Cash and cash equivalents, beginning of period 9,225 6,919 Cash and cash equivalents, end of period $ 9,018 $ 12,324 Supplemental Information: Interest paid $ - $ - Income taxes paid $ - $ - (a) – See Note 3. See accompanying notes to the financial statements. 5 CANADIAN ZINC CORPORATION (a development stage company) Statements of Shareholders’ Equity (Prepared in accordance with Canadian generally accepted accounting principles) (Unaudited) Common shares Contributed (in thousands of Canadian dollars except for share amounts) Shares Amount Surplus Deficit Total Restated (a) Restated (a) Restated (a) Balance, December 31, 2007 120,213,962 $ 65,964 $ 7,844 $ (41,899 ) $ 31,909 Exercise of warrants at $0.72 per share 471,101 613 (273 ) - 340 Shares cancelled under normal course issuer bid (1,716,000 ) (956 ) 578 - (378 ) Stock-based compensation - - 205 - 205 Net loss for the year - - - (4,228 ) (4,228 ) Balance, December 31, 2008 118,969,063 $ 65,621 $ 8,354 $ (46,127 ) $ 27,848 Shares cancelled under normal course issuer bid (38,500 ) (21 ) 14 - (7 ) Stock-based compensation - - 73 - 73 Net loss for the period - - - (297 ) (297 ) Balance, March 31, 2009 118,930,563 $ 65,600 $ 8,441 $ (46,424 ) $ 27,617 (a) – See Note 3 See accompanying notes to the financial statements. 6 CANADIAN ZINC CORPORATION (a development stage company) Notes to the Financial Statements March 31, (Tabular amounts are in thousands of Canadian dollars, except for shares, price per share and per share amounts) (Unaudited) 1.Basis of Presentation These unaudited financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”) for interim financial information and follow the same accounting policies and methods of application as the most recent audited financial statements of the Company for the year ended December 31, 2008, except as noted below (see Note 4).These interim financial statements do not include all the information and note disclosures required by Canadian GAAP for annual financial statements and therefore should be read in conjunction with the Company's audited financial statements and the notes thereto for the year ended December 31, 2008.In management's opinion, all adjustments considered necessary for fair presentation have been included in these financial statements.Interim results are not necessarily indicative of the results expected for the fiscal year. 2.Nature of Operations and Going Concern The Company is primarily engaged in the exploration, development and re-permitting of its Prairie Creek property.The Company is considered to be in the exploration and development stage given that its Prairie Creek property is not yet in production and, to date, has not earned any significant revenues.The recoverability of amounts shown for resource interests is dependent on the existence of economically recoverable reserves, obtaining the necessary permits to operate a mine, obtaining the financing to complete development and future profitable production (see Note 10). These financial statements have been prepared on the basis of accounting principles applicable to a going concern which assumes that the Company will realize its assets and discharge its liabilities in the normal course of business.Management has carried out an assessment of the going concern assumption and has concluded that the Company has sufficient cash and cash equivalents, short-term investments and marketable securities (as well as no debt obligations outside of normal course accounts payable and accrued liabilities) to continue operating at current levels for several years from the current date.Accordingly, these financial statements do not reflect the adjustments to the carrying value of assets and liabilities, or the impact on the statement of operations and balance sheet classifications, that would be necessary were the going concern assumption not appropriate. However, at such time that the Company receives its operating permits for the Prairie Creek Mine (which is not a certain event), it will require significant additional financing to place the mine into operation.There is no guarantee that the Company will be able to obtain such financing to complete the development of the Prairie Creek Mine. 3.Change in Accounting Policy During the year ended December 31,2008, the Company determined that it was appropriate to change its accounting policy for resource interests whereby exploration and development costs are expensed until such time as either reserves are proven or permits to operate a mineral resource property are received and financing to complete development has been obtained.Previously, the Company capitalized its exploration and development expenditures as incurred, which is permitted under Canadian GAAP.The change in accounting policy was applied retrospectively. 7 CANADIAN ZINC CORPORATION (a development stage company) Notes to the Financial Statements March 31, (Tabular amounts are in thousands of Canadian dollars, except for shares, price per share and per share amounts) (Unaudited) 3. Change in Accounting Policy (continued) The effect of the change was to increase the accumulated deficit at January 1, 2008 by $28.290 million from $13.609 million to $41.899 million.The effect of the change on the prior period comparatives included in these financial statements (i.e. the three month period ended March 31, 2008), is summarized in the table below: As Previously Reported Adjustment Restated Statement of Operations, Comprehensive Income and Deficit for the three months ended March 31, 2008: Mineral exploration and development costs $ - $ (129 ) $ (129 ) Net loss / Comprehensive loss for period (223 ) (129 ) (352 ) Loss per share – basic and diluted (0.00 ) (0.00 ) (0.00 ) Statement of Cash Flows for the three months ended March 31, 2008: Operating activities (248 ) (1,528 ) (1,776 ) Investing activities $ 5,313 $ 1,528 $ 6,841 4.Accounting Changes On January 1, 2009, the Company adopted the recommendations included in Section 3064, “Goodwill and Intangible Assets,” of the CICA Handbook.This Section replaces Section 3062, “Goodwill and Other Intangible Assets” and establishes standards for the recognition, measurement and disclosure of goodwill and intangible assets.The adoption of this Section has had no material impact on the Company’s financial statements. New Canadian Accounting Standards In February 2008, the CICA Accounting Standards Board (“CICA”) confirmed that the use of International Financial Reporting Standards (“IFRS”) will be required in 2011 for public companies in Canada (i.e., IFRS will replace Canadian GAAP for public companies).The official changeover date will apply for interim and annual financial statements relating to fiscal years beginning on or after January 1, 2011.The Company is continuing to assess the impact of the implementation of IFRS. Sections 1582, Business Combinations, 1601, Consolidations and 1602, Non-controlling Interests In
